Case 8:18-cv-03042-SCB-SPF Document 99 Filed 03/06/20 Page 1 of 2 PageID 4119




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

AMERISURE INSURANCE
COMPANY and AMERISURE
MUTUAL INSURANCE COMPANY,

       Plaintiffs,
 v.                                                         CASE NO. 8:18-cv-3042-T-24SPF

FCCI INSURANCE COMPANY, et al.,

      Defendants.
___________________________________/


                                           ORDER

       This cause is before the Court upon Defendants FCCI Insurance Company and

National Trust Insurance Company’s Motion to Compel Continued Deposition of Plaintiffs’

Corporate Representative (Doc. 82). Plaintiffs filed a Response thereto (Doc. 92).

       Defendants seeks an order requiring Plaintiffs to produce all documents responsive to

its duces tecum 1 request in its December 13, 2019 Notice (Doc. 82-1 at 6), other than those

documents protected under this Court’s November 6, 2019 Order (Doc. 64). Defendants

further seek to continue the deposition of Plaintiffs’ corporate representative on the same areas

of inquiry and documents requested in its December 13, 2019 Notice and seeks an extension

of the discovery deadline specifically related to that deposition and any motions that may

arise from the continued deposition of Plaintiffs’ corporate representative. See Doc. 82 at 5.

Plaintiffs argue that all of the documents responsive to the duces tecum request had been



1
 The Court construed Defendants’ duces tecum as a “request under Rule 34 to produce
documents … at the deposition.” Fed. R. Civ. P. 30(b)(2).
Case 8:18-cv-03042-SCB-SPF Document 99 Filed 03/06/20 Page 2 of 2 PageID 4120




produced previously in this case and were in Defendants’ possession prior to the deposition.

See Doc. 92 at 3, 9.

       Defendants’ motion seems to stem from language in this Court’s previous Order (Doc.

64) that Defendants have misconstrued as requiring Plaintiffs to produce documents at the

deposition that Plaintiffs or other parties in this action had already produced to Defendants.

See Doc. 82 at 6-7. While the Order did require Defendants to generally produce documents

responsive to the duces tecum request, it did not require that Defendants re-produce previously

produced documents at the deposition. Indeed, neither Rule 30(b)(2) nor Rule 34 requires a

party to produce a document more than once. As such, the Motion to Compel is due to be

denied. Concomitantly, there is no need for a continuation of the corporate representative

deposition.

       Accordingly, for the reasons discussed herein and in the Court’s Order dated

November 6, 2019 (Doc. 64), it is hereby ORDERED:

       (1) Defendants FCCI Insurance Company and National Trust Insurance Company’s

           Motion to Compel Continued Deposition of Plaintiffs’ Corporate Representative

           (Doc. 82) is DENIED.

       (2) Plaintiffs’ request for costs (Doc. 92) is DENIED.

       ORDERED in Tampa, Florida, this 6th day of March 2020.




                                              2
